Citation Nr: 1635968	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1947 to February 1950. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in Detroit, Michigan has jurisdiction over the appeal.

In September 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus were not present during service or for many years thereafter and are not otherwise etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran has been diagnosed with bilateral sensorineural hearing loss and has reported experiencing tinnitus as well.  He asserts that these conditions are a result of acoustic trauma during military service while working as an auto mechanic.  Specifically, the Veteran contends that while performing his duties driving army personnel he parked next to an artillery range and fell asleep and that he awoke to the sound of field artillery fire, which caused him to temporarily lose hearing in both ears.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.
The Veteran has been diagnosed with bilateral hearing loss for VA purposes and is competent to report his tinnitus.  See December 2009 VA examination report; see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  Thus, the first element of service connection is established.

Regarding the second element of service connection, service treatment records do not show any complaints, diagnosis or treatment for hearing loss or tinnitus during service and indeed the Veteran states that he neither reported nor sought treatment for his temporary hearing loss during service.  Whisper voice tests show the Veteran's hearing to have measured 15/15 at both entrance and separation.  However, the Veteran's military occupational specialty (MOS) of automotive mechanic indicates a highly probable likelihood of exposure to hazardous noise levels.  Accordingly, exposure to in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).

Regarding the final element of service connection, nexus, the Veteran underwent a VA audiological examination in December 2009 in order to ascertain the extent of the Veteran's hearing loss and tinnitus and its relationship to service.  The examination involved a review of the Veteran's claims file, an in-person interview and included a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and an assessment of the functional effects caused by the hearing disability.  38 C.F.R. § 4.85; see Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were due to his military service.  In the provided opinion, the examiner noted the Veteran had normal hearing and normal eardrums at entrance and separation.  The examiner noted that although Whispered Voice Tests are known to be insensitive to high frequency noise induced hearing loss, they have a high degree of sensitivity for detecting hearing impairment and that there was no medical evidence of the Veteran having any hearing disturbances during military service or at the time of his military separation.  The examiner cited studies showing that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset, nor is it progressive or cumulative.  The examiner also noted that there was no evidence to establish chronicity or continuity of care following service, as the Veteran reported having first sought evaluation and treatment for hearing problems many decades following separation.  The examiner noted the Veteran's extensive exposure to industrial and automotive noise following service (over 30 years of factory and automotive noise exposure) and concluded that the audiometric configuration of the Veteran's hearing loss and his tinnitus was consistent with and due to presbycusis at the age of 79 years and a significant history of exposure to hazardous noise in civilian life, which was far greater than his exposure to hazardous noise in the military.

Based on his interview of the Veteran and review of the claims folder the examiner was fully informed of the pertinent factual premises and medical history of the case.  The examiner's opinion was fully articulated with unequivocal conclusions and was supported by a thorough and well-reasoned analysis that cited to treatment records and medical articles.  The Board thus finds the opinion to be highly probative concerning the relationship between the Veteran's hearing loss and tinnitus and his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this regard, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his hearing loss to acoustic trauma many decades ago during service, he is not considered medically qualified to address such a complex question.  

Regarding tinnitus, although the Veteran is capable of observing the presence of tinnitus, the Board emphasizes that he does not assert that it had an onset during service.  Specifically, he reported to the November 2009 VA examiner that his tinnitus had its onset "years ago," and first sought treatment about 8 to 10 years prior, but did not state his tinnitus began 60 years prior during active duty.  Instead, he attributes his current tinnitus to noise exposure sustained decades ago during the incident on the artillery range.  See November 2009 Tinnitus Questionnaire.  Significantly, whether tinnitus may (in the absence of credible evidence of continuity or manifestation within one year of service, as here) be related to remote noise trauma in service is a medical question not capable of mere lay observation; it requires medical expertise.  Jandreau, F.3d at 1376-77 (whether lay evidence is competent and sufficient in a particular case is a fact to be addressed by the Board rather than a legal issue to be addressed by the Veterans Court).  Here, the VA examiner considered the Veteran's in-service acoustic trauma and determined it was not the cause of the Veteran's tinnitus.  

Regarding presumptive service connection, the Veteran did not have a diagnosis of an organic disease of the nervous system (to include hearing loss or tinnitus) within one year following service, and does not allege otherwise.  Moreover, there is no evidence of record of continuity of symptomatology since service.  Again, the Veteran states that he first sought treatment for his hearing problems around 2000, more than 50 years post service, after a lengthy period of post service noise exposure.  

Accordingly, for reasons outlined above, the preponderance of the evidence is against a finding that the Veteran's current hearing loss and tinnitus are related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


